Citation Nr: 0934259	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to September 1979 and again from October 1985 
to January 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for DDD of 
the lumbar spine and assigned the initial rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran claims his low back disability is more severe 
than currently rated.  His claim is primarily based on 
complaints of painful movement and radiculopathy of the lower 
extremities.

The last Supplemental Statement of the Case (SSOC) relating 
to this claim was issued in June 2008.  Thereafter, 
additional, non-duplicative evidence was received, to include 
private treatment records from 2007 to 2008, indicating 
continuing treatment for chronic low back pain as well as MRI 
and x-ray reports that were not previously considered by the 
RO.  These records are relevant to the Veteran's claim.  

The Veteran did not waive local jurisdictional review 
regarding any additional evidence submitted.  If a SOC or 
supplemental SOC (SSOC) is prepared before the receipt of 
further evidence, a SSOC must be issued to the veteran, as 
provided in 38 C.F.R. § 19.31, unless the additional evidence 
is duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and it is relevant to the issue on 
appeal because it shows current objective findings.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
SSOC.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination 
specifically for his spine in June 2007 and a general medical 
VA examination, to include his spine, in February 2008.  In 
2007, the examiner found no evidence of neurological 
manifestations due to the Veteran's low back disability.  
Range of motion testing indicated forward flexion from 0 
degrees to 100 degrees, with pain beginning at 70 degrees.  

In February 2008, the examiner again found no evidence of 
neurological manifestations, but found forward flexion to 90 
degrees, with no noted painful motion.  Rather, the Veteran's 
lateral motion (in all directions) elicited pain throughout 
motion, but none was noted on forward flexion or extension.  
The examiner found forward flexion and extension to be 
normal.  

The RO denied the Veteran's claim for increased rating 
primarily based on range of motion findings and the fact that 
there are no confirmed neurological manifestations 
notwithstanding the Veteran's complaints of radiating pain.

Since the last SSOC, the Veteran submitted private treatment 
records from 2007 to 2008 showing conflicting results.  In 
December 2007, the Veteran was afforded an MRI, which 
returned within normal limits.  In January 2008, in contrast, 
the Veteran's lumbar spine examination revealed, among other 
things, abnormal range of motion, muscle spasms, and a 
positive straight-leg raising test, indicative of 
neurological impairment.  X-rays revealed herniated and 
bulging discs at different levels.  

The Board observes that the totality of the medical evidence 
is inherently inconsistent.  Some MRI and x-ray reports 
reveal degenerative arthritis, bulging discs and other 
abnormalities whereas other reports (conducted around the 
same time frame) indicate a normal lumbar spine.  The VA 
examination reports from 2007 and 2008 did not objectively 
observe muscle spasms or abnormal neurological findings, but 
other private treatment records note such objective findings.

It is clear the Veteran suffers from pain and painful motion, 
but the medical evidence is inconsistent in regard to the 
extent of the Veteran's limited motion and whether his low 
back disability causes neurological manifestations or some 
additional impairment.  For all these reasons, a VA 
examination is necessary to reconcile the conflicting medical 
evidence.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the Veteran's low back 
disability from the VA Medical Center in 
Nashville, Tennessee for the time period 
of April 2008 to the present. Any negative 
responses should be documented in the 
file. 

2.  After the above is complete, schedule 
the veteran for orthopedic and 
neurological examinations for his low back 
condition, to include chronic pain and 
neuropathy, to ascertain any and all 
current disabilities he has in connection 
with his low back condition and the 
current level of severity of each 
condition. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished, to include an MRI if 
appropriate. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiner should also comment 
on the Veteran's complaints of painful 
motion and radiating pain as well as the 
overall affect his disabilities have on 
his employability and daily life.

The examiner is also asked to provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions, 
especially those rendered within private 
treatment records, the June 2007 VA 
examination and the February 2008 
examination.

3. Thereafter, readjudicate the Veteran's 
claim. If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment. 



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

